      Case 2:15-cv-01164-KJM-DB Document 78 Filed 11/20/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN RANKINS,                                    No. 2:15-cv-01164 KJM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    ALEXANDER LIU,
15                       Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 17, 2019, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 76.) Neither

23   party has filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                        1
     Case 2:15-cv-01164-KJM-DB Document 78 Filed 11/20/19 Page 2 of 2

 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed October 17, 2019, are adopted in full;
 5          2. Defendant’s motion for summary judgment is granted; and
 6          3. The Clerk of Court is directed to close this case.
 7   DATED: November 19, 2019.
 8

 9                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
